Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to claims filed on 02/22/2021. Claims 1-11, and 13-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks p. 7, filed 02/22/2021, with respect to claim interpretations under section 112(f) have been fully considered and are persuasive. The claim interpretation(s) under section 112(f) of all claims has been withdrawn. 
Applicant’s arguments, see Remarks p. 7, filed 02/22/2021, with respect to rejections under section 112(b) have been fully considered and are persuasive. The rejection(s) under section 112(b) of claims 1-11 and 13-18 has been withdrawn. 
Applicant's remaining arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the RBD serves as an intermediary between the user or user application and an Enterprise. Remarks pp. 7-8. Applicant argues that the components of Frissora cited as teaching the claimed invention all reside within the Enterprise network, and cannot be a bridge device between the Enterprise and a user. Id. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not residing in the Enterprise) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument is not persuasive because the claims do not require the RBD to reside outside the Enterprise network. The claims merely requires facilitating communication between a user and a contact option associated with an Enterprise. This can be achieved by a device located within the Enterprise, as shown by Frissora.
Applicant argues that the claimed invention differs from Frissora in that the claimed invention allows a user, unknown to the RBD to make connection to at least one Enterprise for which the RBD has information on various contact options, that the RBD stores metadata independently in memory for provision to the user or communications manager, and that the metadata store is not a part of the Enterprise. Remarks pp. 8-9. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed invention allows a user, unknown to the RBD to make connection to at least one Enterprise for which the RBD has information on various contact options, that the RBD stores metadata independently in memory for provision to the user or communications manager, and that the metadata store is not a part of the Enterprise) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument is not persuasive for the following reasons. The claims do not recite 
Applicant argues that Frissora fails to teach that external party information should be stored by a component of a bridging device, in a metadata store, said store being dedicated solely to the storage of metadata which has yet not been actively requested by a user and being further related to at least one external party with which the bridging device is co-operative. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that external party information should be stored in a metadata store dedicated solely to the storage of metadata which has yet not been actively requested by a user and being further related to at least one external party with which the bridging device is co-operative) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument is not persuasive for the following reasons. The claims do not recite that the user is unknown to the RBD, that the RBD stores metadata independently in memory for provision to the user or communications manager, or that the metadata store is not a part of the Enterprise. Applicant’s argument is not persuasive because the claims do not recited that the contact option is an “external party,” or that the metadata store is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 11, 13, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pub. No. 2011/0047246 (“Frissora”).

Regarding claim 1, Frissora teaches a redirection bridge device (RBD) comprising: 
at least one processor configured (“microprocessor,” ¶ [0117]) to:

via a Communication Manager executed by the at least one processor, facilitate contact between the user device and the at least one contact option (“the communication transfer module 180 determines and configures session channel(s) and/or protocol(s) to be employed,” ¶ [0107]); and
the redirection bridge device (RBD) further comprising at least one memory configured as a metadata store (Fig. 1, Enterprise Database 144), to store metadata specific to the at least one Enterprise (“enterprise database 144 includes enterprise subscriber information, such as name, job title, electronic address information (e.g., telephone number, email address, instant messaging handle, direct dial extension, and the like), subscriber contact lists (e.g., contact name and electronic address information), other employee records, search results, and the like,” ¶ [0065]), and arranged to provide the metadata to the at least one processor in response to the request (“before, during, or after a contact is established or set up between the first communication device 156a of a first user and an external communication device 116 of a third party, the virtual assistant module 168, identifies the third party telephone number of the external communication device 116 and attempts to determine all of the identities of the third party. The virtual assistant module 168 first searches pertinent records on the internal network 128, including the enterprise database 144, records 

Regarding claim 2, Frissora teaches the invention of claim 1, and further teaches that at least a portion of the Communications Manager is dedicated to a specific communication task or format (Frissora: “The communication transfer module 180 transcodes or changes media or transfers contacts before, during or after a communication session,” ¶ [0083]).  

Regarding claim 3, Frissora teaches the invention of claim 1, and further teaches that the at least one processor is further configured to execute a Chat Manager or a Web portal Manager or a Message Transfer System or an active component of a Message Transfer System as part of the Communications Manager (Frissora: “The (unified) messaging server 140 may provide features for integrating real-time voice, video and text communication services, such as instant messaging, chat, telephony (including IP telephony), and video conferencing, with non real-time communication services, such as voice mail, e-mail, SMS, and fax,” ¶ [0061]; “The communication transfer module 180 transcodes or changes media or transfers contacts before, during or after a communication session,” ¶ [0083]).  

Regarding claim 4, Frissora teaches the invention of claim 1, and further teaches that the stored metadata comprises: at least one URL for connection to the at least one Enterprise, or a list of a plurality of Enterprises and metadata associated with each of said plurality of Enterprises, or the at least one contact option (Frissora: “enterprise database 144 includes enterprise subscriber information, such as name, job title, electronic address information (e.g., telephone number, email address, instant messaging handle, direct dial extension, and the like), subscriber contact lists (e.g., contact name and electronic address information), other employee records, search results, and the like,” ¶ [0065]).

Regarding claim 5, Frissora teaches the invention of claim 1, and further teaches that the memory is further configured to transfer data to the application (APP) in cooperation with the  API (Frissora: ““the mashup is forwarded to or generated by the communication node for presentation to the user,” ¶ [0104]).

Regarding claim 6, Frissora teaches the invention of claim 5, and further teaches that said data transferred to the application (APP) comprises said metadata (Frissora: ““the mashup is forwarded to or generated by the communication node for presentation to the user,” ¶ [0104]).

Regarding claim 7, Frissora teaches the invention of claim 1, and further teaches that the processor is further configured to, via an output of the API interface, facilitate data transfer to the application (APP) (Frissora: “frequently using open APIs and data 

Regarding claim 8, Frissora teaches the invention of claim 1, and further teaches that the memory is further configured to store a programmable metadata store (PMS) (Frissora: “the enterprise database 144 is configured in accordance with the Lightweight Directory Access Protocol (LDAP),” ¶ [0065]). 

Regarding claim 10, Frissora teaches the invention of claim 1, and further teaches that at least one processor is further configured to: 
via a messaging platform executed by the at least one processor, facilitate access to the at least one application (APP) stored on the user device associated with said user, and/or 
via an integration platform executed by the at least one processor, facilitate access to the at least one contact option associated with the at least one Enterprise (Frissora: “the mashup module 172 provides the desired mashup to the communication node so that the device, which is self-aware of its capabilities, provisioning, and user preferences, can render those parts of the mashup for which it is capable, provisioned, and enabled by user preferences,” ¶ [0101]).  

Regarding claim 11, Frissora teaches the invention of claim 1, and further teaches a communication system comprising the redirection bridge device RBD according to claim 1 (Frissora: Fig. 1).  

Regarding claim 13, Frissora teaches a method of redirection bridging, comprising the steps of:
receive a request (“request a search, indicate a search type, and provide search term(s), such as an electronic address, third party name, business name, physical address associated with a third party or business, subject identifier or code, and the like,” ¶ [0090]) from an application (APP) stored on a user device associated with a user (“The web page presents the information to the user or subscriber. In response to user input, the web page outputs a command, which can be in the form of an XML file, which informs the virtual assistant 168 what to do next,” ¶ [0082]), via an input of an application programming interface (API) (“Web-based mashups can enable linking of multiple resources via known APIs,” ¶ [0023]), for the purposes of requesting metadata (“before, during, or after a contact is established or set up between the first communication device 156a of a first user and an external communication device 116 of a third party, the virtual assistant module 168, identifies the third party telephone number of the external communication device 116 and attempts to determine all of the identities of the third party. The virtual assistant module 168 first searches pertinent records on the internal network 128, including the enterprise database 144, records maintained by the personal information manager 148, records maintained by the messaging server(s) 140, local contact list(s) of the first . . . nth communication devices 
facilitating contact between the user device and the at least one contact option via a Communication Module executed by the at least one processor of the RBD (“the communication transfer module 180 determines and configures session channel(s) and/or protocol(s) to be employed,” ¶ [0107]); and
storing metadata specific to the at least one Enterprise in at least one memory of the RBD configured as a metadata store (“enterprise database 144 includes enterprise subscriber information, such as name, job title, electronic address information (e.g., telephone number, email address, instant messaging handle, direct dial extension, and the like), subscriber contact lists (e.g., contact name and electronic address information), other employee records, search results, and the like,” ¶ [0065]), and arranged to provide the metadata to the at least one processor in response to the request (“before, during, or after a contact is established or set up between the first communication device 156a of a first user and an external communication device 116 of 

Regarding claim 14, Frissora teaches the invention of claim 13, and further teaches:
at least a portion of the Communications Manager is dedicated to a specific communication task or format (Frissora: “The communication transfer module 180 transcodes or changes media or transfers contacts before, during or after a communication session,” ¶ [0083]); and/or 
at least one processor is further configured to execute a Chat Manager or a Web portal Manager or a Message Transfer System or an active component of a Message Transfer System as part of the Communications Manager (Frissora: “The (unified) messaging server 140 may provide features for integrating real-time voice, video and text communication services, such as instant messaging, chat, telephony (including IP telephony), and video conferencing, with non real-time communication services, such as voice mail, e-mail, SMS, and fax,” ¶ [0061]; “The communication transfer module 180 
the stored metadata comprises at least one URL for connection to the at least one Enterprise, or a list of a plurality of Enterprisse and metadata associated with each of said plurality of Enterprises, or the at least one contact option (Frissora: “enterprise database 144 includes enterprise subscriber information, such as name, job title, electronic address information (e.g., telephone number, email address, instant messaging handle, direct dial extension, and the like), subscriber contact lists (e.g., contact name and electronic address information), other employee records, search results, and the like,” ¶ [0065]); and/or 
the method further comprises transferring data to the application (APP) in cooperation with the  API (Frissora: ““the mashup is forwarded to or generated by the communication node for presentation to the user,” ¶ [0104]); and/or 
the method further comprises facilitating, via an output of the API, data transfer to the application (APP) (Frissora: “frequently using open APIs and data sources to produce enriching results and new services that were not necessarily the original reason for producing the raw source data. Web-based mashups can enable linking of multiple resources via known APIs,” ¶ [0022]; “the mashup is forwarded to or generated by the communication node for presentation to the user,” ¶ [0104]); and/or
the method further comprises storing programmable metadata in the memory of the RBD (Frissora: “the enterprise database 144 is configured in accordance with the Lightweight Directory Access Protocol (LDAP),” ¶ [0065]).  

Regarding claim 16, Frissora teaches the invention of claim 13, and further teaches a software product recorded on non-transitory machine readable data storage media, comprising machine-readable instructions that, when executed by computing hardware, cause said hardware to carry out all the steps of the method according to claim 13 (Frissora: ¶¶ [0116] and [0117]).

Regarding claim 18, Frissora teaches the invention of claim 14, and further teaches that the data transferred to the APP to comprises Enterprise data (Frissora: ““the mashup is forwarded to or generated by the communication node for presentation to the user,” ¶ [0104]; ¶¶ [0071]-[0074] describing various information included in a mashup).

Regarding claim 19, Frissora teaches the invention of claim 14, and further teaches that said data transferred to the application comprises metadata (Frissora: ““the mashup is forwarded to or generated by the communication node for presentation to the user,” ¶ [0104]; ¶¶ [0071]-[0074] describing various information included in a mashup).

Regarding claim 20, Frissora teaches the invention of claim 5, and further teaches that said data transferred to the application (APP) comprises Enterprise data (Frissora: ““the mashup is forwarded to or generated by the communication node for presentation to the user,” ¶ [0104]; ¶¶ [0071]-[0074] describing various information included in a mashup).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frissora as applied to claim 1 above, and further in view of U.S. Pat. No. 9,369,433 (“Paul”).

Regarding claim 9, Frissora teaches the invention of claim 8, and further teaches a redirection bridge system comprising the redirection bridge device of claim 8, but fails to teach an Admin controller arranged in co-operation with the at least one processor of the redirection bridge device via an Admin interface executed by the at least one processor of the redirection bridge device, such that the Admin controller is configured to amend or update the programmable metadata stored in the memory of the redirection bridge device. Paul teaches an Admin controller arranged in co-operation with the at least one processor of the redirection bridge device via an Admin interface executed by the at least one processor of the redirection bridge device (Figs. 9-16 depicting administrator control options in an administrator interface (i.e., webpage)), such that the Admin controller is configured to amend or update the programmable metadata stored in the memory of the redirection bridge device (“an administrator specifies mobile users and their associated mobile devices 550 in a company's active directory,” Col. 18, lines 40-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the administrator controls, as taught by Paul, into Frissora, in order to allow an enterprise to ensure security compliance through policy-based enforcement.

Regarding claim 15, Frissora teaches the invention of claim 13, and further teaches storing programmable metadata in the memory of the RBD (Frissora: “the enterprise database 144 is configured in accordance with the Lightweight Directory Access Protocol (LDAP),” ¶ [0065]), but fails to teach amending or updating the 

Regarding claim 17, Frissora-Paul teaches the invention of claim 9, and further teaches:
wherein the at least one processor of the RBD is further configured to facilitate communication with a user via a messaging platform that facilitates access to the application (APP) stored on the user device associated with said user; and/or 
wherein the at least one processor of the RBD is further configured to facilitate communication with the at least one contact option via an integration platform that facilitates access to the at least one contact option associated with the at least one Enterprise (Frissora: “the mashup module 172 provides the desired mashup to the communication node so that the device, which is self-aware of its capabilities, provisioning, and user preferences, can render those parts of the mashup for which it is capable, provisioned, and enabled by user preferences,” ¶ [0101]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455